Citation Nr: 0638335	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-12 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for impairment of upper 
right extremity (shoulder, wrist, and hand), claimed as 
secondary to service-connected right index finger.

3.  Entitlement to service connection for impairment of all 
right fingers, other than the right index finger, claimed as 
secondary to service-connected right index finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
February 1964 to July 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board previously remanded this case for further development 
in March 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006, the veteran submitted a motion to request a 
Board hearing at the RO.  In November, 2006, the undersigned 
granted this motion.  Thus, a Board hearing at the local RO 
should be scheduled.  

Further, in April 2006, additional evidence was received of 
record, which has not been reviewed by the RO.  The appellate 
scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) 
contemplates that all evidence will first be reviewed at the 
RO so as not to deprive the claimant of an opportunity to 
prevail with his claim at that level.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  By letter dated November 3, 2006, the 
veteran was afforded the opportunity to waive preliminary RO 
review of the new evidence.  In that communication, the 
veteran was advised that if no response was received from him 
within 45 days, the case would be remanded to the RO for 
review.  No response has been received thus far.  

Further, in October 2006, the veteran submitted additional 
evidence to the Board without a waiver of RO consideration.  
The Board also notes that with this new evidence the veteran 
identified additional medical evidence and included an 
authorization for VA to request those records.  Appropriate 
action in this regard is therefore necessary before the Board 
may proceed with appellate review.    

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Since the Board is remanding 
this case on another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should take appropriate action 
to request medical records from the Utah 
State Department of Rehabilitation 
Services pursuant to the veteran's 
request in a packet of documents received 
at the Board in October 2006. 

3. After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record, to specifically include 
all evidence received since the January 
2006 supplemental statement of the case, 
and determine whether service connection 
for the disabilities on appeal is 
warranted.  Unless the benefits sought 
are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

4.  Unless all of the benefits sought are 
granted, the RO should schedule the 
veteran for a Board hearing at the RO.  
Once the hearing is conducted, or in the 
event the veteran cancels his hearing 
request or otherwise fails to report, the 
case should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



